Matter of Joanairys M. (2015 NY Slip Op 09607)





Matter of Joanairys M.


2015 NY Slip Op 09607


Decided on December 29, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 29, 2015

Friedman, J.P., Renwick, Saxe, Kapnick, JJ.


16293 16292

[*1] In re Joanairys M., A Person Alleged to be a Juvenile Delinquent, Appellant. Presentment Agency


Tamara A. Steckler, The Legal Aid Society, New York (Judith Stern of counsel), for appellant.
Zachary W. Carter, Corporation Counsel, New York (Ellen Ravitch of counsel), for presentment agency.

Order, Family Court, Bronx County (Gayle Roberts, J.), entered on or about January 8, 2014, which adjudicated appellant a juvenile delinquent upon her admission that she committed an act that, if committed by an adult, would constitute the crime of attempted assault in the third degree, and placed her on probation for a period of 12 months, unanimously affirmed, without costs. Order (same court and Judge), entered on or about April 22, 2014, which, upon appellant's admission that she violated probation, continued probation for an additional 12 months, unanimously affirmed, without costs.
The court providently exercised its discretion in adjudicating appellant a juvenile delinquent rather than a person in need of supervision in light of her violent assaults on her mother, history of fighting with others, breaking curfew, truancy and general misbehavior (see e.g. Matter of Jade Q., 41 AD3d 327 [1st Dept 2007]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: DECEMBER 29, 2015
CLERK